Citation Nr: 0325566	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the left knee.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease and peptic ulcer.  

3.  Entitlement to an increased (compensable) evaluation for 
psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to an 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee and entitlement to compensable 
evaluations for peptic ulcer and psoriasis.  The RO also 
denied service connection for gastroesophageal reflux 
disease.  

A rating decision dated in March 2000 granted service 
connection for gastroesophageal reflux disease, and a 10 
percent rating was assigned for gastroesophageal reflux 
disease and peptic ulcer, effective from June 17, 1998.  
Following a VA orthopedic examination, the RO in April 2002 
granted a 20 percent rating for the service-connected left 
knee disorder, effective from June 17, 1998.  

In October 2001, the veteran gave sworn testimony before a 
Decision Review Officer at the RO.  A transcript of that 
hearing is of record.  In February 2003, this case was 
remanded to the RO in order to accord the veteran a 
videoconference hearing before a member of the Board.  In 
April 2003, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is also of record.  

Although evidence was received at the Board following the 
veteran's April 2003 hearing, that evidence is not pertinent 
to the issues currently before the Board.  Thus, a remand to 
the RO to initially consider the evidence is not necessary.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that the veteran has claimed entitlement to 
service connection for Meniere's disease, as well as for 
depression secondary to his service-connected bilateral knee 
disorders.  Those issues have not been adjudicated or 
developed for review on appeal and are referred to the RO for 
appropriate action.  

The issue of entitlement to an increased (compensable) 
evaluation for psoriasis is the subject of the REMAND section 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the claims for increased ratings for the left knee and 
gastrointestinal disabilities.  

2.  Degenerative joint disease of the left knee is manifested 
by no more than moderate knee impairment and by limitation of 
knee extension to 15 degrees.  

3.  The veteran's service-connected peptic ulcer is inactive; 
his service-connected gastroesophageal reflux disease is 
manifested by heartburn and regurgitation with occasional 
substernal pain.  Although continuing medication is required 
for control of his service-connected gastrointestinal 
symptoms, his overall impairment of health due solely to 
these symptoms is no more than mild.  


CONCLUSIONS OF LAW

1  The criteria for a disability evaluation in excess of 20 
percent for left knee instability due to degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, diagnostic codes 5010, 5257 
(2002).  

2.  The criteria for a separate 20 percent evaluation for 
limitation of left knee extension due to degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, diagnostic codes 5010, 5261 
(2002).  

3.  The criteria for a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease and peptic ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, diagnostic codes 7305, 
7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, two personal hearings, 
and supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that with respect to the claims 
for increased ratings for left knee and gastrointestinal 
disabilities, the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

A.  Left knee disability

Factual Background

The record shows that the veteran had a left medial meniscus 
that was surgically corrected in 1976 with a full recovery.  
However, he subsequently developed a symptomatic knee with 
moderate crepitus on range of motion of the knee, which was 
limited by pain.  By 1990, he was on Naprosyn and Motrin for 
his knee pain.  A service Medical Evaluation Board found that 
the veteran had degenerative joint disease of the left knee 
that was incurred during service.  

Following a VA examination in February 1991 that included x-
rays that visualized mild degenerative changes in the left 
knee that were felt to be most prominent in the medial 
compartment, the RO granted service connection in June 1991 
for degenerative joint disease of the left knee.  A 10 
percent evaluation was assigned under diagnostic codes 5010 
and 5257, effective from separation.  The veteran's most 
recent claim for an increased rating for his left knee 
disorder was received on June 17, 1998.  Following a VA 
orthopedic examination, the RO in April 2002 granted a 20 
percent rating for the service-connected left knee disorder, 
effective from June 17, 1998.  

The evidence of record pertinent to the reopened claim for an 
increased rating for degenerative joint disease of the left 
knee shows that on VA orthopedic examination in December 
1997, the veteran complained of severely symptomatic knees.  
He reported that he was taking Darvocet, Ultram, Lortab, and 
Lorcet for his knees.  He said that he had flare-ups of joint 
disease once or twice a day, which were precipitated by rain 
and alleviated by rest and icepacks.  It was estimated that 
there was a 15 percent increase in functional impairment 
during flare-ups.  He used a cane, as well as a brace on his 
right knee.  He did not use crutches anymore because of an 
injury to his right shoulder.  The veteran had repair of torn 
cartilage in the left knee in 1974.  However, he did not have 
episodes of dislocation or recurrent subluxation.  He did not 
have a history of inflammatory arthritis with constitutional 
symptoms.  

On examination, the veteran had flexion of the left knee to 
74 degrees; he lacked 6 degrees of left knee extension.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).  His knee motion stopped when pain began, and the 
pain was objectively demonstrated by edema.  However, the 
examiner said, it was not possible to state to what extent in 
degrees the range of motion of the knee joint was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
knee was stable.  The left knee was not swollen.  The veteran 
walked very slowly, "scooting his feet and using a cane."  
He wore a brace on his right knee.  No ankylosis or 
inflammatory arthritis was present.  The veteran did not have 
a knee prosthesis.  The examiner diagnosed marked 
degenerative joint disease of both knees with functional loss 
due to pain.  The disease was said to be severe.  

The veteran was seen on numerous occasions thereafter for his 
knee complaints.  The range of motion of his left knee was 
from zero to 110 degrees when he was examined in the VA 
orthopedic clinic in April 1998 and on two occasions in May 
1998.  On a VA orthopedic consultation on May 28, 1998, the 
veteran complained of knee pain, which was greater on the 
right than the left, and said that his left knee "gives 
out."  He reported continuous knee pain even at night.  
However, an examination revealed no knee effusion.  
Tenderness was shown, mostly medially.  

A VA orthopedic examination in July 1999 reflected the 
veteran's continuing complaints of a severely symptomatic 
left knee.  He was reported to be a recovering alcoholic and 
Lorcet addict.  Currently, he took only Tylenol for 
arthritis.  He had 10 percent additional functional 
impairment with flare-ups, which were precipitated by rainy 
weather.  He indicated that he used Canadian crutches and an 
elastic bandage on the right knee and used a cane at home.  
However, he continued to have no episodes of dislocation or 
recurrent subluxation of the knee, nor did he have a history 
of constitutional symptoms from inflammatory arthritis.  On 
examination, the veteran had flexion of the left knee to 104 
degrees and extension of the knee to 24 degrees.  Motion 
stopped where pain began.  Although there was objective 
evidence of painful motion, instability, weakness, 
tenderness, and guarding of movement, there was no edema, 
effusion, redness, heat, or abnormal movement.  It was again 
felt to be impossible to determine to what extent in degrees 
the range of motion of the knee joint was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  The veteran 
had a secure elastic brace on the right knee.  The left knee 
showed moderate stability.  His gait was described as very 
decrepit.  He used Canadian crutches with a "substantial 
brace" on the right knee.  The brace was not a hinged metal 
brace, however.  There was no ankylosis of the knee or 
constitutional symptoms from inflammatory arthritis.  The 
diagnosis was degenerative joint disease of both knees with 
loss of function due to pain.  

The record indicates that the veteran's knee pain did not 
much improve with various medications, including Vioxx.  

On VA orthopedic consultation in September 1999, the veteran 
had range of motion of the left knee from zero to 110 
degrees.  When seen in the VA rehabilitation medicine clinic 
in November 1999, it was noted that he had endured five 
surgeries on the right knee and used a cane.  The range of 
motion of the both lower extremities (BLE) was within normal 
limits, although there was knee pain at 30 degrees on the 
left with resistance to knee extension.  Gluteus medius 
strength was in the 4/5 range, and he was issued knee braces.  

When seen in the VA physical therapy clinic in July 2000, the 
veteran complained that his knee pain was constant.  He had 
some knee braces that helped with knee pain.  He was not sure 
that the medications he was taking were helping.  
Objectively, range of motion of the both lower extremities 
was within normal limits.  He had 5/5 strength in the lower 
extremities "with pain with resistance."  No laxity was 
noted, but there was tenderness over the knee joint areas.  

When seen in the VA neurology clinic in November 2000, the 
veteran's motor strength was 5/5 throughout, and deep tendon 
reflexes were 2+ bilaterally.  His gait was steady.  

When seen in the VA orthopedic clinic in February 2001, the 
veteran had range of motion of the left knee from zero to 
about 100 degrees, when he indicated that it hurt too much to 
go any further.  He had a negative Lachman's sign on the 
left, as well as negative anterior and posterior drawer 
signs.  The veteran had a good motor and sensory examination 
distally.  He had 5/5 motor strength in his lower 
extremities, and his deep tendon reflexes were 1+ and 
symmetric bilaterally at the knees and ankles.  X-rays from 
1999 showed loss of medial joint space, more on the left than 
the right.  The examiner indicated that there was little else 
that could be done for the veteran's knees short of a knee 
replacement.  He was begun on physical therapy.  

The veteran was again seen in the orthopedic clinic in April 
2001, when it was reported that he had stable knees 
anteriorly and posteriorly, although he had some increased 
"excursion" on the left.  He had no synovitis or effusion 
in the left knee.  He walked with "somewhat of an antalgic 
gait," although he had what the examiner described as good 
range of motion from zero to 110 degrees.  His motor strength 
was 5/5, and his reflexes were normal.  X-rays were 
interpreted as showing moderate to severe degenerative joint 
disease in the medial compartment of the left knee with a lot 
of joint space narrowing and some osteophytes and sclerosis.  

When the veteran was examined by VA in November 2001, it was 
reported that in 1976, the veteran injured his left knee 
playing football, sustaining a tear of the medial meniscus 
that was surgically removed.  He now had severe pain in both 
knees that limited him to walking slowly for short distances.  
On examination, he had markedly decreased range of motion of 
the knees.  The McMurray test on the left knee was positive, 
although the knee joints were said to be stable.  He was 
unable to fully extend either knee.  His reflexes were 
intact.  

Analysis

As indicated above, the left knee disability has been 
evaluated as 20 percent disabling under diagnostic codes 5010 
and 5257.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation; a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The record shows some instability of the left knee.  Although 
the veteran has mostly worn a brace on his right knee, he has 
also worn a brace on his left knee, although there is some 
indication that this has been mostly for pain.  However, x-
rays of the left knee are consistent with some degree of knee 
instability.  The McMurray's test was recently positive, 
although the knee was otherwise stable.  The combination of 
pain, pain on flare-ups, the veteran's early complaint that 
his left knee would give out, and his need to wear a brace on 
the left knee, as well as x-ray findings consistent with a 
finding of knee instability supports the 20 percent 
evaluation currently assigned for moderate left knee 
impairment under Diagnostic Code 5257.  However, severe knee 
impairment such as to warrant the next higher rating under 
Diagnostic Code 5257 simply is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  At no time during the 
prosecution of the claim has severe left knee instability 
been demonstrated.  Indeed, the left knee has mostly been 
stable on clinical examination, although, as indicated, a 
number of disabling factors are present to warrant the 20 
percent evaluation assigned.  See 38 C.F.R. § 4.21 (2002) 
(the evaluation of a service-connected disability must at all 
times coordinate with the actual impairment of function 
shown).  It follows that a 30 percent rating for degenerative 
joint disease of the left knee based on instability is not 
for application.  

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 
percent and 10 percent ratings based on x-ray findings, 
above, may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1).  For purposes of rating arthritis, the knee is a major 
joint.  38 C.F.R. § 4.45(f) (2002).  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

Although flexion of the left knee was limited to 74 degrees 
on VA examination in December 1997, the evidence thereafter 
shows that flexion was limited to 100 degrees or more.  On no 
occasion has flexion been limited to even a noncompensable 
degree under Diagnostic Code 5260 (60 degrees), even when the 
factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are considered.  Even when flexion was at its maximum point 
of limitation in December 1997, the examiner was of the 
opinion that it was not possible to state to what extent in 
degrees the range of motion of the knee joint was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
Although range of left knee motion was felt to be markedly 
decreased when the veteran was examined in November 2001, a 
preponderance of the evidence reveals a limitation of knee 
flexion to about 100 degrees, which is to say, to a 
noncompensable degree under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.  

Extension of the left knee during the prosecution of this 
claim has predominantly been to zero degrees, that is, has 
mostly been normal.  However, on examination in December 
1997, the veteran lacked six degrees of extension.  On 
examination in July 1999, he had limitation of extension to 
24 degrees.  More recent examination findings show normal 
extension.  However, the examination in November 2001 showed 
markedly decreased range of motion of the knee and indicated 
that the veteran was unable to fully extend his knee.  
However, the actual limitation of extension was not reported 
in degrees.  Limitation of extension to six degrees more 
nearly approximates a noncompensable evaluation under 
Diagnostic Code 5261; limitation of extension to 24 degrees 
more nearly approximates a 30 percent evaluation.  38 C.F.R. 
§ 4.7.  Although the predominant finding has shown no 
limitation of extension, it is also the case that the 
veteran's left knee has shown significant functional 
impairment due to pain, including pain on flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. at 204-7.  The veteran has been 
consistent in his complaints of knee pain, and loss of knee 
function due to pain has been diagnosed.  The Board concludes 
that a 20 percent evaluation is warranted under Diagnostic 
Code 5261 for limitation of extension that is limited to 15 
degrees, which is the median between 6 degrees and 24 
degrees.  The veteran has been accorded the benefit of the 
doubt on this material issue.  

Under precedent opinions of the VA General Counsel, 
consideration must be given to the question of whether a 
separate compensable evaluation for limitation of motion of 
the knee due to arthritis may be warranted.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  A separate evaluation under Diagnostic Code 
5003 for arthritis is only warranted where additional knee 
disability is demonstrated.  Here, the limitation of 
extension to 15 degrees constituted a separate ratable 
disability resulting from degenerative joint disease of the 
left knee.  It follows that a separate 20 percent evaluation 
for limitation of left knee extension must be granted.  

On VA orthopedic examination in December 1997, there was a 4-
centimeter medial scar on the left knee.  On VA orthopedic 
examination in July 1999, a 5-centimeter medial scar was 
noted on the left knee.  This was the surgical scar, which is 
part and parcel of the service-connected left knee disorder.  
Assuming that the scar is superficial, neither of these 
examinations, nor subsequent examinations, reveal any 
evidence that the surgical scar itself was symptomatic, as 
distinguished from general left knee tenderness.  There is, 
for example, no evidence that the scar was poorly nourished 
with repeated ulceration or was tender and painful on 
objective examination.  See 38 C.F.R. § 4.118, diagnostic 
codes 7803, 7804 (effective prior to August 30, 2002).  

Evaluating the service-connected surgical scar under the 
rating criteria that became effective August 30, 2002, there 
is no evidence that the scar is unstable.  That is, there is 
no showing that there is frequent loss of covering of skin 
over the scar.  There is therefore no basis for a 10 percent 
evaluation under Diagnostic Code 7803, as amended.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  The 
criteria for evaluating a superficial scar under Diagnostic 
Code 7804 are essentially unchanged.  The Board concludes 
that a separate compensable evaluation for the service-
connected surgical scar on the left knee under the holding of 
the Court of Appeals for Veterans Claims in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994), is not warranted.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  A separate compensable rating 
for the service-connected left knee scar under Esteban must 
be supported by objective findings, which are not shown 
currently.  Thus, delaying resolution of the case in order to 
furnish new criteria for rating superficial scars would 
simply exalt form over substance without any tangible benefit 
accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

B.  Gastroesophageal reflux disease and peptic ulcer

Factual Background

The record indicates that the veteran had had frequent 
indigestion and stomach pain since 1988 and by 1990 was on 
Tagamet for ulcers.  A upper gastrointestinal series 
conducted in conjunction with a VA examination in February 
1991 showed gastroesophageal reflux disease and a deformed 
duodenal bulb secondary to previous peptic ulcer disease.  

A rating decision dated in June 1991 granted service 
connection for peptic ulcer, which was rated noncompensably 
disabling under Diagnostic Code 7304 for gastric ulcer, 
effective from separation.  

Following a VA gastrointestinal examination in July 1999, 
service connection was established for gastroesophageal 
reflux disease, which was associated with the service-
connected peptic ulcer.  An evaluation of 10 percent was 
assigned under diagnostic codes 7305 (for duodenal ulcer) and 
7346 (by analogy to hiatal hernia), effective from June 17, 
1998.  See 38 C.F.R. § 4.20 (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous).  

On VA examination in November 2001, it was reported that the 
veteran had had peptic ulcer symptoms previously that had 
been controlled since April 1999 with medications.  He was 
said to be a recovered alcohol and drug addict.  

A VA gastrointestinal consultation in July 1998 indicated 
that the duodenal ulcer visualized in February 1991 was still 
symptomatic.  On the VA gastrointestinal examination 
conducted in July 1999, the veteran reported that his ulcer 
flared up from time to time.  His last flare-up was about two 
months previously.  He took Prilosec for it.  The veteran's 
symptoms of gastroesophageal reflux disease developed the 
previous November with severe chest discomfort, 
regurgitation, and hiatal hernia diagnosed with an endoscopy.  
The veteran reported that he did not have problems 
swallowing.  He had severe upper mid chest pain that lasted 
for two to three minutes every day, sometimes more than once 
a day.  He had no hematemesis or melena.  He had guaiac 
positive stool in May 1999 with visible blood in the stool in 
October 1998.  He had reflux regurgitation after eating, 
regurgitating a mouthful of food.  He currently had no nausea 
or vomiting.  His symptoms were treated with Prilosec and 
diet.  On examination, the veteran's weight was consistently 
around 200 pounds.  There was moderate epigastric tenderness 
but no masses.  The pertinent diagnosis was history of peptic 
ulcer and gastroesophageal reflux disease, confirmed 
endoscopically.  

When the veteran was evaluated in the VA gastrointestinal 
clinic in October 1999, it was reported that the veteran had 
been treated on two occasions for H. pylori and that since 
his second treatment, he had had little or no symptomatology.  
(H. pylori is Helicobacter pylori, a species of bacteria that 
causes gastritis and pyloric ulcers.  Dorland's Illustrated 
Medical Dictionary 739 (28th ed. 1994).)  He reported that he 
had also stopped drinking alcohol about six months 
previously.  He had no current symptoms.  On examination, he 
weighed 212 pounds.  His abdomen was nondistended and 
nontender.  There were normoactive bowel sounds.  There was 
no hepatosplenomegaly.  The impression was H. pylori - GERD - 
PUD - no longer clinically active and felt to be "cured."  
The veteran was to continue taking Prevacid.  

Although the veteran reportedly had a flare-up of his ulcer 
in January 2000, examination of the abdomen was benign on 
subsequent visits to the VA outpatient clinic throughout 
2000.  When examined by VA in November 2001, his peptic ulcer 
disease was found to be inactive.  

Analysis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.  

Evaluations under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive may not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted for a moderately severe duodenal ulcer with 
symptoms less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

A 10 percent evaluation is warranted for hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  A 
60 percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  

The evidence outlined above does not show a pattern of 
symptoms that equals or more nearly approximates the criteria 
for a 20 percent evaluation for duodenal ulcer under 
Diagnostic Code 7305.  Despite a flare-up in January 2000, 
the service-connected ulcer is currently inactive.  At most, 
the ulcer could be said to be no more than mild in severity.  
The current evaluation thus appears to be based mostly on the 
criteria set forth in Diagnostic Code 7346.  However, the 
record shows that the veteran's symptoms appear to have 
largely resolved with treatment of the stomach bacteria that 
apparently caused his peptic ulcer disease.  There is no 
current showing of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.  At one time, the veteran 
had pyrosis (heartburn) and regurgitation with substernal 
pain, but his overall impairment of health due solely to 
these symptoms could not be said to be considerable.  The 10 
percent evaluation, therefore, was essentially based on the 
fact that he initially manifested two or more of the symptoms 
required for a 30 percent evaluation under Diagnostic Code 
7346, but without the severity required for that evaluation.  
His symptomatology now appears to be well controlled by 
medications, which have consisted mostly of Prilosec and 
Prevacid.  Although the veteran testified in April 2003 that 
the medications that he took for his orthopedic problems 
caused flare-ups of his ulcer, there is no evidence of that 
his ulcer is currently active.  

On the other hand, the veteran testified in October 2001 that 
his predominant problem was with his gastroesophageal reflux 
disease.  He said with respect to the ulcer that he did not 
hurt as much as he used to because he did not drink anymore 
and could not drink coffee anymore.  He also testified, 
however, that he thought that he had a bout with his ulcer 
every three to four months.  He testified that he got 
nauseous after eating and that food left a nasty taste in his 
mouth.  He said that he regurgitated food, even soda, and 
that he could not eat spicy food.  He reported that he took 
Prilosec every day.  

The veteran's testimony is not fully supported by the medical 
record, which tends to show a significantly less serious 
disability picture from the service-connected peptic ulcer 
and gastroesophageal reflux disease than suggested by the 
testimony.  It is significant, for example, that the record 
shows no evidence of weight loss during the prosecution of 
this claim.  The veteran is 5 feet, 10 inches tall, and his 
weight has exceeded 200 pounds on nearly every occasion that 
he has been weighed since he filed his reopened claim.  
Although he was weighed on many occasions, his weight dipped 
below 200 pounds - by two or three pounds - on only three 
occasions.  This suggests that any impairment of health 
arising from symptoms of gastroesophageal reflux disease has 
been no more than mild.  The Board therefore concludes that a 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease and peptic ulcer.  It follows 
that the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  


ORDER

A disability evaluation in excess of 20 percent for left knee 
instability due to degenerative joint disease is denied.  

A separate 20 percent evaluation for limitation of left knee 
extension due to degenerative joint disease is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An increased evaluation for gastroesophageal reflux disease 
and peptic ulcer is denied.  


REMAND

The veteran's service-connected psoriasis is rated under 
Diagnostic Code 7816.  During the pendency of this appeal, 
the criteria for evaluating skin disorders, including 
psoriasis under Diagnostic Code 7816, were changed, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Before August 30, 2002, psoriasis was rated as for eczema 
under Diagnostic Code 7806.  The change to the rating 
schedule that became effective on August 30, 2002, however, 
added specific rating criteria to Diagnostic Code 7816 
itself.  These criteria, moreover, are much more specific 
than the criteria set forth under Diagnostic Code 7806 
previously in effect and involve an estimation of the actual 
percentage of the entire body area or exposed areas affected 
by the psoriasis.  67 Fed. Reg. 49,590, 49,597 (July 31, 
2002).  Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

Under Diagnostic Code 7816, as amended, a noncompensable 
evaluation is warranted where less than 5 percent of the 
entire body or exposed areas are affected by psoriasis and no 
more than topical therapy is required during the past 12-
month period.  

A 10 percent evaluation requires that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of the exposed areas, are 
affected by psoriasis; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  

A 30 percent evaluation is warranted where at least 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected by psoriasis; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

A 60 percent evaluation requires that more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected by psoriasis; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  

Psoriasis may also be rated on the basis of disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(diagnostic codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

67 Fed. Reg. 49,590, 49,597 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7816 (effective Aug. 
30, 2002)).  

The Board notes, moreover, that the veteran has not undergone 
a dermatology examination since July 1999.  There are no 
current findings that are sufficiently specific to render an 
evaluation under the new criteria feasible.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psoriasis since July 1999.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  

2.  Then, the veteran should be afforded 
a VA dermatology examination to determine 
the current severity of his service-
connected psoriasis.  All indicated 
studies should be performed, and all 
current manifestations should be 
described in detail, to include the 
percentage of the entire body or exposed 
areas affected by the psoriasis.  The 
examiner should also specifically 
describe any treatment the veteran has 
received for his service-connected 
psoriasis during the previous 12 months, 
to include topical therapy or systemic 
therapy with corticosteroids or other 
immunosuppressive drugs.  The claims file 
should be made available to the examiner 
for review before the examination.  A 
copy of this remand should also be 
provided to the examiner.  

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
a compensable rating for psoriasis, 
taking into account the changes to the 
rating schedule for evaluating skin 
disabilities that became effective on 
August 30, 2002.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



